DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1, 5, 9–13, 15, 16, 18, and 20–22 is/are pending. 
Claim(s) 2–4, 6–8, 14, 17, 19, and 23–40 is/are canceled.

After Final Consideration Pilot 2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because an interview in accordance with this pilot program could not be conducted in the limited amount of time authorized. Therefore, the response is being reviewed under pre-pilot practice.

Response to Amendment
Applicants have proposed amending claim 1 from "an antioxidative barrier that is interposed between the separator and the positive electrode" to "an antioxidative barrier that is coated on a surface of the microporous separator which faces the positive electrode." This limitation was not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, Zhang teaches an antioxidative barrier coating.
Applicants argue nothing in Zhang teaches that by placing metal oxide particles in a coating on the polymer matrix would form an antioxidative barrier (P6/¶1). It is noted that the features upon which applicant relies (i.e., metal oxide particles in a coating on a polymer form an antioxidative barrier) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Zhang discloses the metal oxide particles may be aluminum oxide and titanium oxide (C3/L47–59). The instant application describes aluminum oxide and titanium oxide may impart antioxidative properties (e.g., [0024]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the ceramic composite layer of Zhang forms an antioxidative barrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.